August 5, 2004









Jeffrey C. Swank
300 E. Park Avenue
Tallahassee, FL  32301



Paul J. Shovlain
P.O. Box 15855
Tallahassee, FL  32317





Dear Jeff and PJ:



            This letter is for the purpose of authorizing certain actions of
United Check Services, L.L.C., a Louisiana limited liability company (“United”)
in light of your obligations under that certain Contribution Agreement (the
“Contribution Agreement”) dated July 14, 2004, between Riverbend Telecom, Inc.,
a Nevada corporation (“Riverbend”), Riverbend Holdings, Inc., a Colorado
corporation that is a subsidiary of Riverbend (“RiverbendSpin”), Leon Nowalsky
(“Nowalsky”) and yourselves as the equity owners (the “United Members”) of
United.  All capitalized terms not otherwise defined in this letter shall have
the meaning ascribed to such terms in the Contribution Agreement.



            The provisions of the Contribution Agreement generally provide, as
either a negative covenant or prohibited activity for the period prior to the
closing of the Contribution, that the United Members have the obligation to
cause United: (i) to carry on its business in substantially the same manner as
it has prior to the execution of the Contribution Agreement; (i) to maintain its
present debt instruments and not to enter into new or amended debt instruments;
(iii) to not issue any securities of any kind; and (iv) to not declare or pay
any dividend, or make any distribution in respect of its securities.  See,
generally, Section 7 of the Contribution Agreement.



            Notwithstanding the above-cited covenants and prohibitions, or any
other restrictions that may be in the Contribution Agreement, Riverbend,
RiverbendSpin and Nowalsky hereby grant their respective consents and hereby
authorize the following actions:



                

The United Members may cause United to execute and issue, to each of the United
Members, of a promissory note (the “Notes”) in the amount of $128,000, for a
total indebtedness of $256,000; provided, however, that the Notes shall mature
no earlier than two years from the date of issuance and shall accrue interest at
a rate of no more than 10% per annum.  The execution and issuance of the Notes
shall satisfy, in full, all compensation and return on investment of the United
Members with respect to their ownership interests and their operations of or
services provided to United for the period commencing on January 1, 2004 and
ending on the closing of the Contribution.

                

--------------------------------------------------------------------------------

            Each of Riverbend, RiverbendSpin and Nowalsky hereby proposes and
agrees to an amendment to the Contribution Agreement solely for the purpose of
allowing the above authorized actions without violating or breaching any
covenant, prohibition or restriction contained in the Contribution Agreement,
which amendment shall be deemed effective as set forth in the Consent and
Agreement paragraph listed below.  Each of Riverbend, RiverbendSpin and Nowalsky
also agree that this letter shall constitute the necessary written agreement for
such amendment to be effective.



RIVERBEND TELECOM, INC.,
a Nevada corporation

 

 

By:       /s/ Leon Nowalsky                                          
            Leon Nowalsky, President

 

RIVERBEND HOLDINGS, INC.,
a Colorado corporation

 

 

By:       /s/ Leon Nowalsky                                          
            Leon Nowalsky, President

 

 

/s/ Leon Nowalsky                                                      
Leon Nowalsky



CONSENT AND AGREEMENT



            The United Members hereby consent and agree to the above-proposed
amendment to the Contribution Agreement.  The amendment shall be effective,
without the need for any further written agreement, upon the latest dated
signature of the United Members obtained below.







Date:  August 6, 2004.

                    

/s/ Jeffrey C. Swank                                        
Jeffrey C. Swank

 

 

 

Date:  August 6, 2004.

 

/s/ Paul J. Shovlain                                           
Paul J. Shovlain

 

